Citation Nr: 1101909	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-34 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother



ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from May 1961 to May 1965 and 
active duty for training from July 9, 1989, to August 8, 1989.  
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In April 2010, the Veteran presented testimony in a personal 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript has been associated with the claims folder. 

In a May 2007 statement, the Veteran raised the issue of 
entitlement to service connection for residuals of stroke, 
secondary to hypertension, which has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  

The issues of entitlement to service connection for hypertension 
and special monthly compensation based on the need for regular 
aid and attendance or being housebound are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied service 
connection for hypertension; the Veteran did not appeal this 
determination within one year of being notified.

2.  Evidence received since the February 2003 rating decision 
raises a reasonable possibility of substantiating the claim of 
service connection for hypertension.


CONCLUSIONS OF LAW

1.  The February 2003 RO decision that denied service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for hypertension.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification requirements.  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that the VCAA does not preclude the Board from 
adjudicating the Veteran's claim.  This is so because the Board 
is taking action favorable to the Veteran on the issue in 
appellate status and a decision at this point poses no risk of 
prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

In a decision dated in February 2003, the RO denied the Veteran's 
claim of service connection for hypertension.  The Veteran did 
not perfect an appeal of this decision.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C.A. § 
7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  
Thus, the February 2003 decision became final because the Veteran 
did not perfect an appeal of that denial.

The claim of entitlement to service connection for hypertension 
may be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The Veteran filed this application to reopen his claim 
in March 2007.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the new evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment records, 
service records, and VA and private medical records.  These 
records show that the Veteran's hypertension manifested by early 
1990.  In denying the Veteran's service connection claim for 
hypertension in February 2003, the RO noted that there was no 
evidence that hypertension was secondary to his service-connected 
left shoulder, bilateral knee, and/or coccyx disabilities, no 
indication that hypertension manifested within a year of service 
discharge, or was otherwise related to service.  

To reopen the claim, the new evidence must show that the 
Veteran's hypertension is secondary to one of his service-
connected disabilities, manifested within a year of service 
discharge, and is otherwise related to service.  

Pertinent evidence received since the last final decision for the 
claim of service connection for hypertension includes the Veteran 
and his brother's statements and testimony.  In essence, they 
contend that the Veteran had active duty for training from July 
1989 to May 1990, rather than ending in August 1989 as has been 
determined by VA.  They contend that the Veteran was injured in 
August 1989 and had been subsequently hospitalized, and not 
discharged from service until later.  In this regard, the Board 
notes that the Veteran and his brother are competent to give 
evidence about when the Veteran was discharged from service.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Furthermore, for the limited purpose 
of establishing whether new and material evidence has been 
submitted, the credibility of the Veteran and his brother's 
statements is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). The Board finds that the evidence received since 
the February 2003 rating decision is both new and material 
evidence as it was not previously of record and it raises a 
reasonable possibility of substantiating the claim as the date of 
discharge affects the one year presumptive period for granting 
service connection for hypertension.  See 38 C.F.R. § 3.309 
(a)(2010).  Thus, the claim is   reopened.  


ORDER

New and material evidence to reopen the claim of service 
connection for hypertension has been received; to this limited 
extent, the appeal is granted.


REMAND

As noted above, the Veteran's active duty for training dates are 
unclear.  While the service department has indicated that he 
served from July 9, 1989, to August 8, 1989, he and his brother 
assert that he served until May 1990.  The record contains a May 
1990 letter from the Department of the Army noting that the 
Veteran was placed on the retired list on May 3, 1990.  Also, a 
May 1992 Chronological Statement of Retirement Points shows that 
for the period from March 1989 to February 1990, the Veteran 
accumulated 172 active duty points.  On remand, the RO should 
verify the Veteran's exact dates of active duty for training.

Additionally, as to the claim for special monthly compensation 
based on the need for regular aid and attendance or being 
housebound, the record contains a Medical Statement for 
Consideration of Aid and Attendance or Housebound Benefit dated 
in May 2007.  However, the Veteran and his brother's testimony at 
the hearing appear to suggest that the Veteran's current 
condition is worse than what is reflected on the Medical 
Statement for Consideration of Aid and Attendance or Housebound 
Benefit.  On remand, a new Medical Statement for Consideration of 
Aid and Attendance or Housebound Benefit should be completed. 

Accordingly, the case is REMANDED for the following actions:

1.	Contact the appropriate service department 
and verify all of the Veteran's active 
duty for training dates, specifically for 
the period beginning July 9, 1989, and 
reconcile the records noting a May 1990 
retirement date.  All actins should be 
documented in the claims folder. 

If VA is unable to secure these records, VA 
must notify the Veteran and (a) identify 
the specific records VA is unable to 
obtain; (b) briefly explain the efforts 
that VA made to obtain those records; (c) 
describe any further action to be taken by 
VA with respect to the claim; and (d) 
notify him that he is ultimately 
responsible for providing the evidence.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 
C.F.R. § 3.159(e)(1) (2010).

2.	Provide the Veteran with a new Medical 
Statement for Consideration of Aid and 
Attendance or Housebound Benefit to be 
completed by his physician.  

3.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


